

115 HR 3591 IH: American Hope Act of 2017
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3591IN THE HOUSE OF REPRESENTATIVESJuly 28, 2017Mr. Gutiérrez (for himself, Ms. Lofgren, Ms. Roybal-Allard, Ms. Michelle Lujan Grisham of New Mexico, Ms. Pelosi, Mr. Hoyer, Mr. Crowley, Ms. Sánchez, Mr. Conyers, Mr. Grijalva, Ms. Judy Chu of California, Mr. Aguilar, Ms. Barragán, Mr. Beyer, Mr. Bishop of Georgia, Mr. Blumenauer, Ms. Bonamici, Mr. Brown of Maryland, Ms. Brownley of California, Mr. Butterfield, Mr. Capuano, Mr. Carbajal, Mr. Cárdenas, Mr. Carson of Indiana, Ms. Castor of Florida, Mr. Castro of Texas, Mr. Cicilline, Ms. Clark of Massachusetts, Ms. Clarke of New York, Mr. Clay, Mr. Cohen, Mr. Correa, Mr. Courtney, Mr. Crist, Mr. Cummings, Ms. DeGette, Ms. DeLauro, Ms. DelBene, Mr. Deutch, Mr. Doggett, Mr. Ellison, Ms. Eshoo, Mr. Espaillat, Mr. Evans, Mr. Foster, Ms. Frankel of Florida, Ms. Fudge, Mr. Gallego, Mr. Gomez, Mr. Gonzalez of Texas, Mr. Al Green of Texas, Mr. Gene Green of Texas, Ms. Hanabusa, Mr. Hastings, Ms. Jackson Lee, Ms. Jayapal, Mr. Costa, Mr. Johnson of Georgia, Ms. Kaptur, Mr. Kennedy, Mr. Khanna, Mr. Kihuen, Mr. Langevin, Ms. Lee, Mr. Lewis of Georgia, Mr. Ted Lieu of California, Mr. Lowenthal, Mr. Ben Ray Luján of New Mexico, Mr. Sean Patrick Maloney of New York, Ms. Matsui, Ms. McCollum, Mr. McEachin, Mr. McGovern, Mr. McNerney, Mr. Meeks, Ms. Meng, Ms. Moore, Mr. Nadler, Mrs. Napolitano, Ms. Norton, Mr. Pallone, Mr. Payne, Mr. Perlmutter, Ms. Pingree, Mr. Pocan, Mr. Polis, Mr. Price of North Carolina, Mr. Quigley, Mr. Raskin, Mr. Ruiz, Mr. Ruppersberger, Mr. Rush, Mr. Sablan, Mr. Sarbanes, Ms. Schakowsky, Mr. Schrader, Mr. Scott of Virginia, Mr. Serrano, Ms. Shea-Porter, Mr. Sherman, Mr. Sires, Mr. Smith of Washington, Mr. Soto, Mr. Swalwell of California, Mr. Thompson of California, Ms. Titus, Mr. Tonko, Mrs. Torres, Mr. Vargas, Mr. Veasey, Mr. Vela, Ms. Velázquez, Mrs. Watson Coleman, Mr. Welch, Ms. Wilson of Florida, Mr. Yarmuth, and Ms. Bass) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Education and the Workforce, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo amend the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 to permit States
			 to determine State residency for higher education purposes and to
			 authorize the cancellation of removal and adjustment of status of certain
			 aliens who are United States residents and who entered the United States
			 as children, and for other purposes.
	
 1.Short titleThis Act may be cited as the American Hope Act of 2017. 2.DefinitionsIn this Act:
 (1)Eligible nonprofit organizationThe term eligible nonprofit organization shall mean a nonprofit, tax-exempt organization, including a community, educational, faith-based or other immigrant-serving organization, whose staff has demonstrated qualifications, experience, or expertise in providing quality services to immigrants, refugees, persons granted asylum, or persons applying for such statuses.
 (2)Institution of higher educationThe term institution of higher education has the meaning given that term in section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001), and any other educational institutions that the Secretary of Homeland Security or Secretary of Education may designate as such an institution of higher education for purposes of this Act.
 (3)SecretaryExcept as otherwise specifically provided, the term Secretary means the Secretary of Homeland Security. 3.Restoration of State option to determine residency for purposes of higher education benefits (a)In generalSection 505 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (8 U.S.C. 1623) is repealed.
 (b)Effective dateThe repeal under subsection (a) shall take effect as if included in the enactment of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 110 Stat. 3009–546).
			4.Cancellation of removal and adjustment of status of certain residents who entered the United States
			 as children
			(a)Special rule for certain residents who entered the united states as children
 (1)In generalNotwithstanding any other provision of law and except as otherwise provided in this Act, the Secretary of Homeland Security shall cancel removal of, and adjust to the status of an alien lawfully admitted for permanent residence, subject to the conditional basis described in section 5, an alien who is inadmissible or deportable from the United States, if the alien demonstrates that—
 (A)the alien has been continuously present in the United States since December 31, 2016, and was younger than 18 years of age on the date the alien initially entered the United States; and
 (B)the alien is not inadmissible under paragraph (2), (3), (8), (10)(A), (10)(C), or (10)(E) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)).
 (2)WaiverNotwithstanding paragraph (1), the Secretary of Homeland Security may waive the application of section 212(a)(2) of the Immigration and Nationality Act where the ground of inadmissibility pertains to an offense for which immigration status is an essential element, a misdemeanor offense (or its equivalent), or any other offense that is not a crime of violence, when such waiver serves humanitarian purposes or family unity or is otherwise in the public interest.
 (3)ProceduresThe Secretary of Homeland Security shall by rule establish a procedure allowing eligible individuals to apply for the relief available under this subsection without requiring placement in removal proceedings. Such procedure shall provide for the ability of a minor to apply for such relief, including through a legal guardian or counsel. An individual shall not be considered ineligible to apply for such relief because the individual is in removal proceedings or has previously been ordered removed.
 (4)Background checksThe Secretary of Homeland Security, in coordination with other departments and agencies as appropriate, shall conduct background checks on all aliens under this subsection.
 (b)Termination of continuous periodFor purposes of this section, any period of continuous presence in the United States of an alien who applies for cancellation of removal under this section shall not be considered to have terminated when the alien is served a notice to appear under section 239(a) of the Immigration and Nationality Act (8 U.S.C. 1229(a)).
			(c)Treatment of certain breaks in presence
 (1)In generalAn alien shall be considered to have failed to maintain continuous presence in the United States under subsection (a) if the alien has departed from the United States for any period in excess of 90 days or for any periods in the aggregate exceeding 180 days, unless such departure was authorized by the Secretary of Homeland Security.
 (2)ExceptionAn alien who departed from the United States after the date of enactment of this Act shall not be considered to have failed to maintain continuous presence in the United States if the alien’s absences from the United States are brief, casual, and innocent, whether or not such absences were authorized by the Secretary.
 (3)Extensions for exceptional circumstancesThe Secretary of Homeland Security may extend the time periods described in paragraph (1) if the alien demonstrates that the failure to timely return to the United States was due to exceptional circumstances. Exceptional circumstances sufficient to justify an extension may include the serious illness of the alien, or death or serious illness of a spouse, parent, grandparent, sibling, or child.
 (d)Exemption from numerical limitationsNothing in this section may be construed to apply a numerical limitation on the number of aliens who may be eligible for cancellation of removal or adjustment of status under this section.
			(e)Regulations
 (1)Proposed regulationsNot later than 180 days after the date of enactment of this Act, the Secretary of Homeland Security shall publish proposed regulations implementing this section. Such regulations shall be effective immediately on an interim basis, but are subject to change and revision after public notice and opportunity for a period for public comment.
 (2)Interim, final regulationsWithin a reasonable time and no later than 180 days after publication of the interim regulations in accordance with paragraph (1), the Secretary of Homeland Security shall publish final regulations implementing this section.
 (f)Administrative reviewAny alien receiving an adverse determination on the application for cancellation of removal and conditional lawful permanent resident status under this section may request review of such determination by the Secretary of Homeland Security.
 (g)Removal of alienNotwithstanding any other provision of law, the Secretary of Homeland Security may not remove any alien who has a pending application for conditional permanent resident status, or is prima facie eligible for such status, under section 5 of this Act.
			5.Conditional permanent resident status
			(a)In general
 (1)Conditional basis for statusNotwithstanding any other provision of law, and except as provided in section 6, an alien whose status has been adjusted under section 4 to that of an alien lawfully admitted for permanent residence shall be considered to have obtained such status on a conditional basis subject to the provisions of this section. Such conditional permanent resident status shall be valid for a period of 8 years, subject to termination under subsection (b).
				(2)Notice of requirements
 (A)At time of obtaining permanent residenceAt the time an alien obtains permanent resident status on a conditional basis under paragraph (1), the Secretary of Homeland Security shall provide for notice to the alien regarding the provisions of this section and the requirements of subsection (c) to have the conditional basis of such status removed.
 (B)Effect of failure to provide noticeThe failure of the Secretary of Homeland Security to provide a notice under this paragraph— (i)shall not affect the enforcement of the provisions of this Act with respect to the alien; and
 (ii)shall not give rise to any private right of action by the alien. (b)Termination of status (1)In generalThe Secretary of Homeland Security shall terminate the conditional permanent resident status of any alien who obtained such status under this Act, if the Secretary determines that the alien has since engaged in conduct that renders the alien deportable under section 237(a) of the Immigration and Nationality Act.
 (2)Return to previous immigration statusAny alien whose conditional permanent resident status is terminated under paragraph (1) shall revert to the immigration status the alien had immediately prior to receiving conditional permanent resident status under this Act.
 (3)Administrative reviewAny alien whose conditional permanent resident status is terminated under paragraph (1) may request review of such determination in a proceeding to remove the alien. In such proceeding, the burden of proof shall be on the Secretary of Homeland Security to establish, by a preponderance of the evidence, that a condition described in paragraph (1) is met.
				(c)Requirements of timely petition for removal of condition
 (1)In generalIn order for the conditional basis of permanent resident status obtained by an alien under subsection (a) to be removed, the alien must file with the Secretary of Homeland Security, in accordance with paragraph (3) of this subsection, a petition which requests the removal of such conditional basis and which provides, under penalty of perjury, the facts and information so that the Secretary may make the determination described in paragraph (2)(A) of this subsection.
				(2)Adjudication of petition to remove condition
 (A)In generalIf a petition is filed for an alien in accordance with paragraph (1) of this subsection, the Secretary of Homeland Security shall make a determination as to whether the alien meets the requirements set out in subparagraphs (A) through (C) of subsection (d)(1).
 (B)Removal of conditional basis if favorable determinationIf the Secretary determines that the alien meets such requirements, the Secretary shall notify the alien of such determination and immediately remove the conditional basis of the status of the alien.
 (C)Termination if adverse determinationIf the Secretary determines that the alien does not meet such requirements, the Secretary shall notify the alien of such determination and terminate the conditional permanent resident status of the alien.
 (D)Administrative reviewAn alien whose conditional permanent resident status is terminated under subparagraph (C) may request review of such determination in a proceeding to remove the alien. In such proceeding, the burden of proof shall be on the Secretary of Homeland Security to establish, by a preponderance of the evidence, that the alien has not met the requirements of subparagraph (A).
 (3)Time to file petitionExcept as provided in subsection (d)(3), an alien may petition to remove the conditional basis to lawful resident status beginning six months before the date on which the alien is expected to satisfy the requirement of subsection (d)(1)(C). The alien shall be deemed in conditional permanent resident status in the United States during the period in which the petition is pending.
				(d)Details of petition
 (1)Contents of petitionEach petition for an alien under subsection (c)(1) shall contain information to permit the Secretary of Homeland Security to determine whether each of the following requirements is met:
 (A)The alien has complied with section 4(a)(1)(B) throughout the period of conditional permanent resident status.
 (B)The alien has not abandoned the alien’s residence in the United States. The Secretary shall presume that the alien has abandoned such residence if the alien is absent from the United States for more than 365 days, in the aggregate, during the period of conditional residence, unless the alien demonstrates that alien has not abandoned the alien’s residence. An alien who is absent from the United States due to active service in the uniformed services has not abandoned the alien’s residence in the United States during the period of such service.
 (C)The alien has maintained the conditional permanent resident status for at least 3 years. (2)Special rule for daca recipientsAny period of time in which the alien was granted deferred action pursuant to the Deferred Action for Childhood Arrivals policy established in the June 15, 2012, memorandum from the Secretary of Homeland Security, titled Exercising Prosecutorial Discretion with Respect to Individuals Who Came to the United States as Children, shall count toward the 3-year period described in paragraph (1)(C).
 (e)Treatment of period for purposes of naturalizationFor purposes of title III of the Immigration and Nationality Act (8 U.S.C. 1401 et seq.), in the case of an alien who is in the United States as a lawful permanent resident on a conditional basis under this section, the alien shall be considered to have been admitted as an alien lawfully admitted for permanent residence and to be present in the United States as an alien lawfully admitted to the United States for permanent residence. The alien may not apply for naturalization until the conditional basis for permanent residency has been removed, except for naturalization pursuant to sections 328 and 329 of the Immigration and Nationality Act (8 U.S.C. 1439 and 1440).
 (f)Renewed background checksThe Secretary of Homeland Security, in coordination with other departments and agencies as appropriate, shall conduct new background checks on all aliens filing petitions under this subsection.
 6.Exclusive jurisdictionThe Secretary of Homeland Security shall have exclusive jurisdiction to determine eligibility for relief under this Act, except where the alien has been placed into deportation, exclusion, or removal proceedings either prior to or after filing an application for relief under this Act, in which case the Attorney General shall have exclusive jurisdiction and shall assume all the powers and duties of the Secretary until proceedings are terminated, or if a final order of deportation, exclusion, or removal is entered the Secretary shall resume all powers and duties delegated to the Secretary under this Act.
		7.Confidentiality of information
 (a)ProhibitionExcept as provided in subsection (b), no officer or employee of the United States may— (1)use the information furnished by the alien pursuant to an application filed under this Act to initiate removal proceedings against any person identified in the application;
 (2)make any publication whereby the information furnished by any particular individual pursuant to an application under this Act can be identified; or
 (3)permit anyone other than an officer or employee of the United States Government or, in the case of applications filed under this Act with a designated entity, that designated entity, to examine applications filed under this Act.
 (b)Required disclosureThe Attorney General or the Secretary of Homeland Security shall provide the information furnished under this section, and any other information derived from such furnished information, to—
 (1)a duly recognized law enforcement entity in connection with an investigation or prosecution of an offense described in paragraph (2) or (3) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)), when such information is requested in writing by such entity; or
 (2)an official coroner for purposes of affirmatively identifying a deceased individual (whether or not such individual is deceased as a result of a crime).
 (c)PenaltyWhoever knowingly uses, publishes, or permits information to be examined in violation of this section shall be fined not more than $50,000.
			8.Grant program to assist eligible applicants
 (a)EstablishmentThe Secretary may establish, within U.S. Citizenship and Immigration Services, a program to award grants, on a competitive basis, to eligible nonprofit organizations that will use the funding to assist eligible applicants under this Act by providing them with the services described in subsection (b).
 (b)Use of fundsGrant funds awarded under this section may be used for the design and implementation of programs that provide—
 (1)information to the public regarding the eligibility and benefits of conditional lawful permanent residence authorized under this Act, particularly to individuals potentially eligible for such status;
 (2)assistance, within the scope of authorized practice of immigration law, to individuals submitting applications for conditional lawful permanent residence, including—
 (A)screening prospective applicants to assess their eligibility for such status; (B)completing applications and petitions, including providing assistance in obtaining the requisite documents and supporting evidence;
 (C)applying for any waivers for which applicants and qualifying family members may be eligible; and (D)providing any other assistance that the Secretary or grantee considers useful or necessary to apply for conditional lawful permanent residence; and
 (3)assistance, within the scope of authorized practice of immigration law, and instruction, to individuals—
 (A)on the rights and responsibilities of United States citizenship; (B)in civics and English as a second language;
 (C)in preparation for the General Education Development exam; and (D)in applying for adjustment of status and United States citizenship.
					(c)Authorization of appropriations
 (1)Amounts authorizedThere are authorized to be appropriated such sums as may be necessary for each of the fiscal years 2017 through 2027 to carry out this section.
 (2)AvailabilityAny amounts appropriated pursuant to paragraph (1) shall remain available until expended. 9.Presidential award for business leadership in promoting American citizenship (a)EstablishmentThere is established the Presidential Award for Business Leadership in Promoting American Citizenship, which shall be awarded to companies and other organizations that make extraordinary efforts in assisting their employees and members to learn English, attain General Education Development preparation and certification, and increase their understanding of American history and civics.
			(b)Selection and presentation of award
 (1)SelectionThe President, upon recommendations from the Secretary, the Secretary of Labor, and the Secretary of Education, shall periodically award the Citizenship Education Award to large and small companies and other organizations described in subsection (a).
 (2)PresentationThe presentation of the award shall be made by the President, or designee of the President, in conjunction with an appropriate ceremony.
				10.English learning program
 (a)In generalThe Secretary of Education shall develop an open source electronic program that is useable on personal computers and through the Internet, which—
 (1)provides instruction on the English language (including instruction on how to pass the Test of English as a Foreign Language) to individuals whose primary language is a language other than English and who are at various levels of proficiency with respect to the English language, including individuals with the ability to pass the Test of English as a Foreign Language;
 (2)is available to the public for free, including on the website of the Department of Education; (3)is readily accessible to public libraries throughout the United States; and
 (4)is fully accessible, at a minimum, to speakers of the top 6 foreign languages spoken by immigrants to the United States.
 (b)Authorization of appropriationsThere is authorized to be appropriated to the Secretary of Education such sums as are necessary to carry out the purposes of this section.
			11.Higher education assistance
 (a)In generalNotwithstanding subsections (a)(5) and (g) of section 484 of the Higher Education Act of 1965 (20 U.S.C. 1091) or any other provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.), and subject to subsection (b) of this section, an alien who adjusts status to that of a conditional lawful permanent resident under this Act may be eligible only for the following assistance under title IV of such Act (20 U.S.C. 1070 et seq.):
 (1)Federal grants under part A (20 U.S.C. 1070 et seq.). (2)Federal work-study programs under part C (42 U.S.C. 2751 et seq.).
 (3)Federal student loans under parts D and E (20 U.S.C. 1087a et seq.). (4)Services not otherwise covered under paragraphs (1) through (3).
 (5)Need analysis and refunds calculated under parts F and G (20 U.S.C. 1087kk et seq.; 1088 et seq.). (b)Other requirementsAn individual described in subsection (a) may only receive the assistance described in subsection (a) for which such individual would be otherwise eligible (but for such individual’s immigration status).
 12.GAO reportNot later than 7 years after the date of enactment of this Act, the Comptroller General of the United States shall submit a report to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives setting forth—
 (1)the number of aliens who were eligible for cancellation of removal and adjustment of status under this Act;
 (2)the number of aliens who applied for adjustment of status under this Act; (3)the number of aliens who were granted adjustment of status under this Act; and
 (4)the number of aliens whose conditional permanent resident status was removed under this Act. 